DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
2.	The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 18 is objected to since it improperly depends on itself.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-9, drawn to a portable drum kit system comprising a portable drum kit, classified in CPC group G10D13/28.
II.	Claims 10-20, drawn to a bass cajon, classified in CPC group G10D13/02.
4.	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II are related as combination (Invention I) and subcombination (Invention II).  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as 
Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification or requiring a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), restriction for examination purposes as indicated is proper.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). If a 
5.	In accordance with MPEP 812.01, as revised July 1996, because of the complexity of issues involved in the following election of species, no telephone call was made to the Applicant to receive an election.

Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837